Citation Nr: 1523577	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 721A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Fort Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1944 to November 1946.  He died in October 1971.  The Appellant is his son, who seeks benefits as next-of-kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Fort Leavenworth, Kansas, which denied the Appellant's claim for a Government-furnished headstone or marker.  The Appellant filed a Notice of Disagreement in December 2012.  A Statement of the Case was furnished later in December 2012, and the Appellant filed a timely Substantive Appeal (VA Form 9) in December 2013. 
 
In March 2015, the Appellant and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files; however, the Virtual VA file does not contain any documents at this time.


FINDINGS OF FACT

The Veteran died in October 1971, and is memorialized by a marked grave in a private cemetery.



CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); see also VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (Oct. 6, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In this case, the essential facts are not in dispute.  The case rests on the interpretation and application of the relevant law.  Therefore, the notice provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

I.  Relevant Law and Regulations

Subject to limited exceptions, VA is authorized to furnish a headstone or marker for veterans' unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  
The original purpose of the headstone and marker program, which began during the Civil War, was based on the principle that no veteran should lie in an unmarked grave.  73 Fed. Reg. 27462 (May 13, 2008).  

The headstone and marker program was transferred to VA from the Department of the Army in 1973.  From October 18, 1979 until October 31, 1990, VA paid a headstone or marker allowance to those families who purchased a private headstone or marker in lieu of obtaining a Government-furnished headstone or marker for placement on veterans' graves in private cemeteries.  Families typically would use this allowance to offset the costs of installation.  

Congress eliminated the allowance as a cost-saving measure effective November 1, 1990, with enactment of Section 8041 of the Omnibus Budget and Reconciliation Act of 1990 (OBRA 1990), Public Law 101-508.  However, the legislative authority to provide this allowance remains in effect for veterans who died during the October 1979 to October 1990 period.  This allowance is adjusted annually based on the average cost to the Government for procuring and transporting headstones and markers, which usually ranges between $90 and $100.  National Cemetery Administration Department of Veterans Affairs Report to Congress on the Provision of Government-Furnished Markers for Privately-Marked Graves (February 10, 2006) at 2.    

In December 2001, Congress passed the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted by statute from furnishing a marker for an already marked grave.  However, Title V, Section 502 of Public Law 107-103 amended 38 U.S.C.A. § 2306 by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately-purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of veterans who died on or after the date of the law's enactment, which was December 27, 2001.  Public Law 107-330, the Veterans Benefits Act of 2002, expanded VA authority to issue a second marker for privately-marked graves of eligible veterans interred in private cemeteries whose death occurred on or after September 11, 2001.  73 Fed. Reg. 27462, 27463 (May 13, 2008).  The second-marker authority under Public Law 107-103 expired on December 31, 2006; however, Public Law 109-461 extended this authority through December 31, 2007.  73 Fed. Reg. at 27463.  Public Law 107-103 also required VA to submit a report to Congress no later than February 1, 2006, on the use of the new authority to furnish a headstone or marker for the graves of veterans buried in private cemeteries and to provide a recommendation on whether or not the program should be extended. 

Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately-marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second-marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of veterans who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.  See 38 U.S.C.A. § 2306(d)(1), Effective and Applicability Provisions (2007 Acts. Pub.L. 110-157, Title II, § 203(b), Dec. 26, 2007, 121 Stat. 1833, providing that: "Notwithstanding ... any other provision of law, the amendments [amending subsection (d) of this section] shall take effect as of November 1, 1990, and shall apply with respect to headstones and markers for the graves of individuals dying on or after that date.") (West 2014).

With respect to the legislative history of this amendment, Senate Report 110-143 provides that Section 203 of the Committee bill that became Section 203 of the Dr. James Allen Veteran Vision Equity Act of 2007 was derived from Senate Bill 1334.  The Senate Report notes that prior to 1990, VA had authority to reimburse, up to the cost of a Government headstone or marker, the costs incurred for a privately-furnished marker in a private cemetery or to provide a Government headstone or marker if the grave was unmarked.  That authority was eliminated by OBRA 1990 effective November 1, 1990.  From then until December 27, 2001, no authority existed for reimbursing the cost of a privately-furnished maker or for providing a government headstone or marker for privately-marked graves in private cemeteries.  Senate Report 110-143 continues that Section 203 of the Committee bill was based upon recommendations made by VA in a report to Congress.  It was estimated that the amendment to continue the second-marker program would result in an increase in spending for burial benefits of $1 million over the 2008-2012 period and $2 million over the 2008-2017 period. 

VA's February 2006 Report to Congress on the Provision of Government-Furnished Markers for Privately-Marked Graves recommended that the second-marker provision not only be extended as a permanent authority, but also be made retroactive to cover all veteran deaths since November 1, 1990.  "Extending this authority to the date at which the marker allowance benefit authority expired will assist VA in providing uniform benefits to veterans, regardless of the date of their death, and will meet public expectations for honoring veterans and their service to the Nation's armed forces."  Id. at 10.  

Accordingly, as the law currently stands, the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of  a veteran, who is eligible for burial in a national cemetery or was entitled to retired pay at the time of death, and who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306(d)(1) (West 2014).  In lieu of furnishing a headstone or marker, the Secretary may furnish, upon request, a medallion or other device of a design determined by the Secretary to signify the deceased's status as a veteran.  Id. at § 2306(e).  

Pursuant to the corresponding provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a veteran who (1) died on or after November 1, 1990, (2) is buried in a private cemetery, and (3) was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C.A. § 2402(4), (5), or (6).  

II.  Analysis

The Appellant seeks entitlement to a VA headstone for the grave of his father, who was a World War II veteran.  In November 2012, the Appellant filed a VA Form 40-1330 (Application for Standard Government Headstone or Marker), and requested a flat bronze headstone or marker for the Veteran's gravesite.  In this application, the Appellant reported that the Veteran died in October 1971.  See VA Form 40-1330, Box 5B.  The Appellant also reported on the application that the Veteran is buried in a grave in a private cemetery that is marked with a privately-purchased marker.  See id. at Boxes 3 and 21. 

The Board does not dispute the Veteran's status as a "veteran."  The Board also does not dispute that the Veteran was eligible for burial in a national cemetery, but instead was buried in a private cemetery.  However, the evidence shows that the Veteran died in October 1971 and is memorialized by a marked grave.  Because the Veteran died prior to the delimiting date of November 1, 1990 and is memorialized by a marked grave, the Board finds that the Veteran is not eligible for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631.

At the March 2015 Board hearing, the Appellant did not dispute that the Veteran is not entitled to a Government-furnished headstone or grave marker under current law.  Rather, the Appellant contended that the current law pertaining to VA's provision of Government-furnished headstones and markers is unconstitutional.  The Appellant alleged that current law discriminates against veterans who died prior to November 1, 1990, in that they are not entitled to a Government-furnished headstone or marker if their graves are marked, while veterans who died after November 1, 1990, are entitled to a Government-furnished headstone or marker regardless of whether their graves are marked or not.  He stated that the law is creating two classes of veterans based on their dates of death and whether a headstone or marker was privately purchased. 

The Board begins by emphasizing that it is bound by governing/authorizing law and regulations.  As such, a challenge to the constitutionality of a governing regulation exceeds the jurisdiction of the Board.  38 U.S.C.A. § 7104 (West 2014).  In Johnson v. Robison, the United States Supreme Court noted the principle that adjudication of the constitutionality of Congressional enactments has generally been thought beyond the jurisdiction of administrative agencies.  415 U.S. 361, 368, 94 S.Ct. 1160, 1166, 39 L.Ed.2d (1974) (citations omitted), superseded by statute; see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) (citing Johnson ) ("[i]t has generally been thought that the adjudication of the constitutionality of congressional enactments is 'beyond the jurisdiction of administrative agencies,' including the BVA.").

The Board recognizes that constitutional challenges generally must first be made at the agency level to build a factual record or to resolve the dispute on other grounds.  Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  As set forth in this decision, the facts have been presented, and they are not in dispute.  Although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.  Such challenge is more appropriate for the United States Court of Appeals for Veterans Claims (Court), which possesses the necessary jurisdiction for constitutional questions.  See 38 U.S.C.A. § 7261(a)(1), (a)(3)(B) (West 2014).  
Although the Appellant appears to claim denial of equal protection by alleging that the lack of authority to provide Government-furnished headstones or markers to veterans who died prior to November 1, 1990 and have marked graves in private cemeteries is "discriminatory," such a claim must be addressed as one for denial of due process under the Fifth Amendment.  In 1954, the United States Supreme Court wrote: "[While] [t]he Fifth Amendment ... does not [specifically] contain an equal protection clause as does the Fourteenth Amendment which applies only to the states[,] ... discrimination may be so unjustifiable as to be violative of due process." Bolling v. Sharpe, 347 U.S. 497, 499, 74 S.Ct. 693, 694, 98 L.Ed. 884 (1954). 
In determining whether there has been a violation of due process, the Supreme Court applies the same standard to the Federal Government that it applies to the states under the Equal Protection Clause of the Fourteenth Amendment.  See, e.g. Schlesinger v. Ballard, 419 U.S. 498, 500 n.3, 95 S.Ct. 572, 574 n.3, 42 L.Ed.2d 610 (1975); see also Robinson v. Brown, 9 Vet. App. 398, 401 (1996).  "Under this standard, unless a classification is suspect, such as where it is predicated on race or alienage, or where it involves a fundamental right, such as voting, it need meet only the rational basis test.  See Nordlinger v. Hahn, 505 U.S. 1, 8-12, 112 S.Ct. 2326, 2331-32, 120 L.Ed.2d 1 (1992) (other citations omitted)."  Latham v. Brown, 4 Vet. App. 265, 266-67 (1993).  

"Social and economic legislation ... that does not employ suspect classifications or impinge on fundamental rights ... carries with it a presumption of rationality that can only be overcome by a clear showing of arbitrariness and irrationality."  Hodel v. Indiana, 452 U.S. 314, 331-32, 101 S.Ct. 2376, 2387, 69 L.Ed.2d 40 (1981).  "A statutory determination will not be set aside if any state of facts reasonably may be conceived to justify it."  McGowan v. Maryland, 366 U.S. 420, 426, 81 S.Ct. 1101, 1105, 6 L.Ed.2d 393 (1961) (citations omitted).  Moreover, the Court is not limited to the expressions of Congressional intent found in the language of the statute or its underlying legislative history, but may itself hypothesize legislative purposes.   Wright v. Gober, 10 Vet. App. 343, 348 (1997) (citing McGowan v. Maryland, 366 U.S. 420, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961).  There is great deference to the Government with respect to social and economic legislation; thus, there is a very high standard that must be met to declare unconstitutional the law pertaining to Government-furnished headstones and markers for marked graves in private cemeteries.  

Because the Veteran is not a member of a suspect class and there is no fundamental right being infringed, there need only be a rational basis for the regulatory distinction.  See Nordlinger, 505 U.S. at 10, 112 S.Ct. at 2331-32; Robinson v. Brown, 9 Vet.App. 398, 401 (1996).  Therefore, in order for the Appellant to demonstrate a constitutional violation in this case, he must show that the lack of authority to provide Government-furnished headstones or markers to veterans who died prior to November 1, 1990 and have marked graves in private cemeteries does not bear any rational relationship to a legitimate Government interest.  See Schweiker v. Wilson, 450 U.S. 221, 230, 101 S.Ct. 1074, 1080-81, 67 L.Ed.2d 186 (1981).  It is the Board's view that the Appellant has not made such a showing.

At the time the Veteran died in October 1971, the headstone and marker benefit was administered by the Department of the Army.  Congress authorized the Department of the Army to provide Government-furnished headstones and markers only when a veteran's grave was unmarked.  VA did not have any authority in 1971 to determine eligibility for or provide Government-furnished headstones or markers in any circumstance.

Although the headstone and marker benefit was originally intended to ensure that no veteran's grave remains unmarked, after VA began administering the headstone and marker benefit "it evolved to one that recognizes in death the service and sacrifices of those who served our Nation."  National Cemetery Administration Department of Veterans Affairs Report to Congress on the Provision of Government-Furnished Markers for Privately-Marked Graves (February 10, 2006) at 4.     

After VA received authority to administer the headstone and marker benefit, VA began providing a headstone or marker allowance to families of veterans who died between October 18, 1979 until October 31, 1990 and who purchased a private headstone or marker in lieu of obtaining a Government-furnished headstone or marker for placement on veterans' graves in private cemeteries.  Although OBRA 1990 ended this allowance, veterans who died between October 18, 1979 until October 31, 1990 continue to receive this allowance.

The Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, expanded the headstone and marker benefit for veterans by directing VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately-purchased marker.  After reviewing the pilot project created by Public Law 107-103, VA recommended in its February 2006 report to Congress that the second-marker benefit be made permanent and be made retroactive to November 1, 1990, the date at which the marker allowance benefit ended due to OBRA 1990. 

It is rational to the Board that the second-marker benefit would only be made retroactive to the point in time when OBRA 1990 stopped the marker allowance.  This provided veterans who died in the time period from November 1, 1990 to September 11, 2001, who previously were only able to receive Government-furnished headstones or markers if their graves were unmarked, to receive the same benefits veterans who died on or after September 11, 2001 received.  To extend the expanded benefit back to 1979 would result in some veterans receiving both an allowance for a privately-furnished headstone and a Government-furnished headstone or marker.  Providing a second marker in this instance would be duplicative and would not be an appropriate expenditure of public monies.  Additionally, it is rationale that VA would not make the second-marker benefit retroactive to an earlier point in time, such as 1971 when the Veteran died, when VA was not authorized by Congress to administer the headstone and marker benefit.  Although the headstone and marker benefit has changed and evolved during the period in which VA has administered the benefit, the Board notes that the benefit has been consistently administered based upon the date of death of the veteran.        

Moreover, making the second-marker benefit retroactive to an earlier point in time could be administratively and financially burdensome on VA.  If, every time an agency creates a new benefit, it has to be made retroactive for decades, agencies simply could not afford to provide new benefits.  This outcome clearly would not be beneficial to society.  Government budgets ultimately dictate what benefits can be provided and to whom they can be provided.  The reality is that Government must delineate dates for entitlement to benefits so that it can function efficiently and within its budget.  Unfortunately, some individuals will not be entitled to receive benefits because of the applicable date.  However, without a showing of disparate treatment and irrational behavior by the Government, there is no discrimination in violation of the constitution.

The Board sympathizes with the Appellant regarding the inequities he believes results in not being entitled to a Government-furnished headstone for the Veteran.  The Board also commends the Appellant for his tremendous efforts as an advocate for his father and other veterans similarly situated.  Moreover, the Board appreciates the Veteran's honorable military service.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); see also Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend . . . benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, Congress has only authorized VA to furnish a Government headstone or marker for the graves of veterans who died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) (West 2014); 38 C.F.R. §§ 38.631(a) and (b) (2014).  Congress has not authorized this benefit for those veterans who died prior to November 1, 1990, as in this case.    

In sum, the applicable law states that, if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, VA can furnish a Government headstone or marker for the grave of the veteran only if the veteran died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) (West 2014); 38 C.F.R. § 38.631(a), (b) (2014).  Because the Veteran's death was prior to the date authorized by law, the Board finds that VA may not provide a Government-issued headstone or grave marker to the Appellant for placement on the Veteran's grave.  This is a case where the law is dispositive.  Given the foregoing, the Board has no choice but to deny the Appellant's claim based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a Government-furnished headstone or marker is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


